         

Exhibit 10.1
Mobile Mini, Inc.
2006 Equity Incentive Plan
[As amended and approved by stockholders at 2008 Annual Meeting]
ARTICLE 1
ESTABLISHMENT, PURPOSE, AND DURATION
     1.1 Establishment. Mobile Mini, Inc., a Delaware corporation (the
“Company”), establishes an equity incentive compensation plan to be known as the
2006 Equity Incentive Plan (the “Plan”), as set forth in this document.
     The Plan permits the grant of Cash-Based Awards, Nonqualified Options,
Incentive Options, Stock Appreciation Rights (“SARs”), Common Stock, Restricted
Stock, Restricted Stock Units, Performance Stock, Performance Units, and Other
Stock-Based Awards.
     The Plan shall become effective upon adoption by the Board on February 22,
2006 (the “Effective Date”), subject, however, to its further approval by the
shareholders of the Company on or before February 22, 2007, and shall remain in
effect as provided in Section 1.3 hereof.
     1.2 Purpose of the Plan. The purpose of the Plan is to provide a means
whereby Employees and Directors develop a sense of proprietorship and personal
involvement in the development and financial success of the Company, and to
encourage them to devote their best efforts to the business of the Company,
thereby advancing the interests of the Company and its shareholders. A further
purpose of the Plan is to provide a means through which the Company may attract
able individuals to become Employees or serve as Directors, and to provide a
means whereby those individuals upon whom the responsibilities of the successful
administration and management of the Company are of importance, can acquire and
maintain stock ownership, thereby strengthening their concern for the welfare of
the Company. Options granted under the Plan may be Incentive Stock Options
within the meaning of Section 422 of the Internal Revenue Code (the “Code”) or
nonstatutory stock options, as determined by the Committee at the time of grant.
     1.3 Duration of the Plan. Unless sooner terminated as provided herein, the
Plan shall terminate ten (10) years from the Effective Date. After the Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Options
may be granted more than ten (10) years after the earlier of (a) adoption of the
Plan by the Board, and (b) the Effective Date.
ARTICLE 2
DEFINITIONS
     Whenever used in the Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
     2.1 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations of the Exchange Act.

 



--------------------------------------------------------------------------------



 



     2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set
forth in Section 4.1.
     2.3 “Award” means, individually or collectively, a grant under this Plan of
Cash-Based Awards, Nonqualified Options, Incentive Options, SARs, Common Stock,
Restricted Stock, Restricted Stock Units, Performance Stock, Performance Units,
or Other Stock-Based Awards, in each case subject to the terms of this Plan.
     2.4 “Award Agreement” means either (i) a written agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under this Plan, or (ii) a written statement issued by the
Company to a Participant describing the terms and provisions of such Award.
     2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
     2.6 “Board” or “Board of Directors” means the Board of Directors of the
Company.
     2.7 “Cash-Based Award” means an Award granted to a Participant as described
in Article 10.
     2.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time.
     2.9 “Committee” means the committee designated by the Board to administer
this Plan. The members of the Committee shall be appointed from time to time by
and shall serve at the discretion of the Board and, unless otherwise determined
by the Board, the Committee shall consist of no fewer than two directors, each
of whom is (i) a “Non-Employee Director” within the meaning of Rule 16b-3 (or
any successor rule) of the Exchange Act, (ii) an “outside director” within the
meaning of Section 162(m) of the Code, and (iii) an “independent director” for
purposes of the rules and regulations of the Nasdaq Stock Market, Inc.
(including any successors, “NASDAQ”).
     2.10 “Company” means Mobile Mini, Inc., a Delaware corporation, and any
successor thereto as provided in Article 19 herein.
     2.11 “Common Stock” or “Stock” shall mean the Company’s common stock, par
value $.01 per share.
     2.12 “Covered Employee” means a Participant who is a “covered employee,” as
defined in Code Section 162(m) and the Treasury Regulations promulgated under
Code Section 162(m), or any successor statute.
     2.13 “Director” means any individual who is a member of the Board of
Directors of the Company.
     2.14 “Effective Date” has the meaning set forth in Section 1.1.

2



--------------------------------------------------------------------------------



 



     2.15 “Employee” means any employee of the Company, its Affiliates, and/or
its Subsidiaries.
     2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     2.17 “Fair Market Value” or “FMV” means a price that is based on the
opening, closing, actual, high, low, or average selling prices of the Common
Stock reported on the NASDAQ or other established stock exchange (or exchanges)
on the applicable date, the preceding trading day, the next succeeding trading
day, or an average of trading days, as determined by the Committee in its
discretion. Unless the Committee determines otherwise, if the Common Stock is
quoted or traded on the Nasdaq Stock Market, Inc.’s National Market System (or a
successor thereto) at the time a determination of its Fair Market Value is
required to be made hereunder, its Fair Market Value shall be deemed to be the
closing price of the Common Stock as reported by the Nasdaq Stock Market on the
date of determination. In the event the Common Stock is not publicly traded at
the time a determination of their Fair Market Value is required to be made
hereunder, the determination of their Fair Market Value shall be made by the
Committee in such manner as it deems appropriate. Such definition(s) of FMV
shall be specified in each Award Agreement and may differ depending on whether
FMV is in reference to the grant, exercise, vesting, settlement, or payout of an
Award.
     2.18 “Full Value Award” means an Award other than in the form of an ISO,
NQSO, or SAR, and which is settled by the issuance of Stock.
     2.19 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7.
     2.20 “Grant Price” means the price established at the time of grant of a
SAR pursuant to Article 7, used to determine whether there is any payment due
upon exercise of the SAR.
     2.21 “Incentive Option” or “ISO” means an Option to purchase Stock granted
under Article 6 to an Employee and that is designated as an Incentive Option and
that is intended to meet the requirements of Code Section 422, or any successor
provision.
     2.22 “Insider” shall mean an individual who is, on the relevant date, an
officer or Director of the Company, or a more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board in
accordance with Section 16 of the Exchange Act.
     2.23 [Deleted in connection with 2007 amendment.]
     2.24 [Deleted in connection with 2007 amendment.]
     2.25 “Nonqualified Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422 or that otherwise does not meet
such requirements.
     2.26 “Option” means an Incentive Option or a Nonqualified Option, as
described in Article 6.

3



--------------------------------------------------------------------------------



 



     2.27 “Option Price” means the price at which Stock may be purchased by a
Participant pursuant to an Option.
     2.28 “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms of this Plan, granted pursuant to
Article 10.
     2.29 “Participant” means any eligible individual as set forth in Article 5
to whom an Award is granted.
     2.30 “Performance-Based Compensation” means compensation under an Award
that satisfies the requirements of Section 162(m) of the Code and the applicable
Treasury Regulations thereunder for certain performance-based compensation paid
to Covered Employees.
     2.31 “Performance Measures” means (i) those measures described in
Section 11.3 hereof on which the performance goals are based, or (ii) such other
measures that have been approved by the Company’s shareholders as contemplated
by Article 11 of this Plan in order to qualify Awards as Performance-Based
Compensation.
     2.32 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
     2.33 “Performance Stock” means an Award granted under Article 9 herein and
subject to the terms of this Plan, denominated in Common Stock, the value of
which at the time it is payable is determined as a function of the extent to
which corresponding performance criteria have been achieved.
     2.34 “Performance Unit” means an Award granted under Article 9 herein and
subject to the terms of this Plan, denominated in units, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.
     2.35 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.
     2.36 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     2.37 “Plan” means this 2006 Equity Incentive Plan, as it may be amended or
restated.
     2.38 “Plan Year” means the Company’s fiscal year as may be in effect from
time to time. The Company’s current fiscal year is the twelve-month period
beginning on January 1st of a particular year and ending on December 31st of
such year.
     2.39 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

4



--------------------------------------------------------------------------------



 



     2.40 “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Article 8, except no Shares are actually awarded to the Participant
on the date of grant.
     2.41 “Stock Appreciation Right” or “SAR” means an Award, designated as a
SAR, pursuant to the terms of Article 7 herein.
     2.42 “Subsidiary” means any corporation, partnership, limited liability
company or other entity, whether domestic or foreign, in which the Company has
or obtains, directly or indirectly, a proprietary interest.
     2.43 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase Stock under the related Option (and when
Stock is purchased under the Option, the Tandem SAR shall similarly be
canceled).
     2.44 “Treasury Regulations” means the regulations promulgated under the
Code.
     2.45 “Withholding Taxes” means any federal, state, local or foreign income
taxes, withholding taxes, or employment taxes required to be withheld by law or
regulations.
ARTICLE 3
ADMINISTRATION
     3.1 General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
     3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with the Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering the Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
and, subject to Article 17, adopting modifications and amendments to the Plan or
any Award Agreement, including without limitation, any that are necessary to
comply with the laws of the countries and other jurisdictions in which the
Company, its Affiliates, and/or its Subsidiaries operate.
     3.3 Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, and/or its Subsidiaries and Affiliates
or to one or more agents or advisors such administrative duties or powers as it
may deem advisable, and the Committee or any individual to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individual may
have under the Plan. The Committee may, by resolution, authorize one or

5



--------------------------------------------------------------------------------



 



more officers of the Company to do one or more of the following on the same
basis as can the Committee: (a) designate Employees to be recipients of Awards
and (b) determine the size of any such Awards; provided, however, (i) the
Committee shall not delegate such responsibilities to any such officer for
Awards granted to an Employee that is considered an Insider; (ii) the resolution
providing such authorization sets forth the total number of Awards such
officer(s) may grant; and (iii) the officer(s) shall report periodically to the
Committee regarding the nature and scope of the Awards granted pursuant to the
authority delegated. Notwithstanding the foregoing, the Committee may not
delegate to any officer the ability to take any action or make any determination
regarding issues arising out of Code Section 162(m).
     3.4 Authority to Reprice. Other than in connection with a change in the
Company’s capital structure (as described in Section 4.2 of this Plan), neither
the Committee nor the Board shall have the authority to reprice any outstanding
Option or SAR without the prior approval of the Company’s shareholders.
“Repricing” means any of the following or any other action that has the same
effect: (i) lowering the exercise price of an Option or the grant price of a SAR
after it is granted; (ii) any other action that is treated as a repricing under
generally accepted accounting principles; or (iii) canceling an Option at a time
when its exercise price exceeds the fair market value of the underlying stock,
in exchange for another Option, a Restricted Stock Award or other equity, unless
the cancellation and exchange occurs in connection with a change in the
Company’s capital structure (as described in Section 4.2 of this Plan).
ARTICLE 4
STOCK SUBJECT TO THE PLAN AND MAXIMUM AWARDS
     4.1 Number of Shares of Stock Available for Awards. One Million Two Hundred
Thousand (1,200,000) shares of Stock have been allocated to the Plan and will be
reserved to satisfy Awards under the Plan. This number of shares shall not be
adjusted by reason of the two-for-one stock split by the Board of Directors on
February 22, 2006 to be effected in the from of a 100% stock dividend (the “2006
Stock Split”). The maximum number of shares of Stock subject to Awards which may
be granted during a Plan Year to a single Participant shall be Three Hundred
Thousand (300,000) (the “Annual Award Limit”). The Company may, in its
discretion, use shares held in the treasury or shares acquired in the public
market in lieu of authorized but unissued shares. If any Award shall terminate
by expiration, forfeiture, cancellation, or otherwise without the issuance of
such Stock, is settled in cash in lieu of Stock, or is exchanged with the
Committee’s permission for Awards not involving Stock, such Stock subject to the
award shall be available again for grant under the Plan. No fractional shares of
Stock may be issued under the Plan. Fractional shares of Stock will be rounded
down to the nearest whole share of Stock.
     4.2 Adjustments in Authorized Stock. In the event of any corporate event or
transaction (including, but not limited to, a change in the Common Stock of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split
(excluding the 2006 Stock Split), reverse stock split, split-up, spin-off, or
other distribution of stock or property of the Company, combination of Common
Stock, exchange of Common Stock, dividend in kind, or other like change in
capital structure or distribution (other than normal cash dividends) to
shareholders of the Company, or any similar corporate event or transaction, the
Committee, in its sole discretion, in order to prevent dilution

6



--------------------------------------------------------------------------------



 



or enlargement of Participants’ rights under the Plan, shall substitute or
adjust, as applicable, the number and kind of shares of Common Stock that may be
issued under the Plan or under particular forms of Awards, the number and kind
of shares of Common Stock subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Annual Award Limits, and other
value determinations applicable to outstanding Awards.
     The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under the Plan to reflect or related to
such changes or distributions and to modify any other terms of outstanding
Awards, including modifications of performance goals and changes in the length
of Performance Periods. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan.
     Subject to the provisions of Article 17, without affecting the number of
shares of Common Stock reserved or available hereunder, the Committee may
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, spin-off, split-off, split-up, acquisition of
property or stock, or reorganization (collectively, a “Reorganization”) upon
such terms and conditions as it may deem appropriate, subject to compliance with
the ISO rules under Section 422 of the Code and the provisions of Section 409A
of the Code, where applicable. Without limiting the foregoing, in the event of
any Reorganization, the Committee or the Board may cause any Award outstanding
as of the effective date of the Reorganization to be cancelled in consideration
of a cash payment or alternate Award made to the holder of such cancelled Award
equal in value to the fair market value of such cancelled Award.
ARTICLE 5
ELIGIBILITY AND PARTICIPATION
     5.1 Eligibility. Individuals eligible to participate in this Plan include
all Employees and Directors.
     5.2 Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.
ARTICLE 6
OPTIONS; AWARDS TO NON-EMPLOYEE DIRECTORS
     6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion; provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted by Section 422 of the Code and the Treasury Regulations thereunder).
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of shares of Common Stock to which the Option pertains, the
conditions upon which an Option shall become vested and exercisable, and such
other provisions as the Committee shall determine

7



--------------------------------------------------------------------------------



 



which are not inconsistent with the terms of the Plan. The Award Agreement also
shall specify whether the Option is intended to be an ISO or a NQSO.
     6.3 Option Price. The Option Price for each grant of an Option under this
Plan shall be as determined by the Committee and shall be specified in the Award
Agreement. The Option Price shall be: (i) based on 100% of the FMV of the Stock
on the date of grant or (ii) set at a premium to the FMV of the Stock on the
date of grant.
     6.4 Duration of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth anniversary date of
its grant. Notwithstanding the foregoing, for Options (other than ISOs) granted
to Participants outside the United States, the Committee has the authority to
grant Options that have a term greater than ten years.
     6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
     6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of shares of Common Stock with respect to which the Option is
to be exercised, accompanied by full payment for the Common Stock.
     A condition of the issuance of the Common Stock as to which an Option shall
be exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Common Stock having an aggregate Fair Market Value at the
time of exercise equal to the Option Price; (c) by a combination of (a) and (b);
or (d) any other method approved or accepted by the Committee in its sole
discretion, including, without limitation, if the Committee so determines, a
cashless (broker-assisted) exercise.
     Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
     6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Common Stock acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Common Stock is then listed and/or traded, or under any blue sky
or state securities laws applicable to such Common Stock.
     6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its

8



--------------------------------------------------------------------------------



 



Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Options issued pursuant to this Article 6, and may reflect distinctions
based on the reasons for termination.
     6.9 Transferability of Options.
     (a) Incentive Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his
lifetime only by such Participant.
     (b) Nonqualified Options. Except as otherwise provided in a Participant’s
Award Agreement or otherwise determined at any time by the Committee, no NQSO
granted under this Article 6 may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Board or Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise determined at
any time by the Committee, or unless the Board or Committee decides to permit
further transferability, all NQSOs granted to a Participant under this Article 6
shall be exercisable during his lifetime only by such Participant. With respect
to those NQSOs, if any, that are permitted to be transferred to another
individual, references in the Plan to exercise or payment of the Option Price by
the Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.
     6.10 Notification of Disqualifying Disposition. If any Participant shall
make any disposition of Common Stock issued pursuant to the exercise of an ISO
under the circumstances described in Section 421(b) of the Code (relating to
certain disqualifying dispositions), such Participant shall notify the Company
of such disposition within ten days thereof.
     6.11 Special ISO Rules for 10% Shareholders. If any Participant to whom an
ISO is to be granted is, on the date of grant, the owner of Common Stock
(determined using applicable attribution rules) possessing more than 10% of the
total combined voting power of all classes of equity securities of his or her
employer (or of its parent or subsidiary), then the following special provisions
will apply to the ISO granted to that Participant:
     (a) The Option Price per share of Common Stock of the ISO will not be less
than 110% of the Fair Market Value of the Shares underlying such ISO on the date
of grant; and
     (b) The ISO will not have a term in excess of 5 years from the date of
grant.
     6.12 Automatic Awards to Non-Employee Directors. Effective August 1, 2008
and on each August 1 thereafter throughout the term of this Plan, each member of
the Board who is not an employee of the Company (a “non-employee director”),
shall, without any further action or determination by the Board or the
Committee, be awarded that number of shares of Stock as

9



--------------------------------------------------------------------------------



 



shall be determined by dividing $82,500 (Eighty Two Thousand Five Hundred
Dollars) by the Fair Market Value of the Common Stock on such August 1 (or, if
such August 1 is not a trading day on the NASDAQ or other relevant stock market,
then on the next following day which is a trading day on the NASDAQ or other
relevant market). No fraction of a share shall be awarded under this
Section 6.12, and instead in respect of each award the number of shares awarded
shall be rounded up or down to the next whole number, as appropriate (rounding
up from 0.50). If, after August 1, 2008, a non-employee director is first
elected to the Board on a date between August 2 and July 31, such non-employee
director shall (unless otherwise determined at the time by the Board) be awarded
that number of shares of Stock as shall be determined by dividing $82,500 by the
Fair Market Value of the Common Stock of the date such non-employee director is
first elected to the Board, and then multiplying the resulting figure by the
fraction n/12, where “n” is the number of whole calendar months remaining after
the date of such election and the next July 31 that will occur. An award under
the Section 6.12 shall vest and be non-forfeitable immediately upon the making
of the award. No shares of Stock awarded pursuant to this Section 6.12 shall be
sold by the non-employee director prior to the sixth-month anniversary of the
date of the award.
ARTICLE 7
SHARE APPRECIATION RIGHTS
     7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SARs. Notwithstanding the foregoing,
SARs may be granted only if shares of Common Stock are traded on an established
securities market at the date of grant.
     Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.
     The Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The Grant Price
shall be: (i) based on 100% of the FMV of the Common Stock on the date of grant
or (ii) set at a premium to the FMV of the Common Stock on the date of grant.
     7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
     7.3 Term of SAR. The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten years.

10



--------------------------------------------------------------------------------



 



     7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.
     7.5 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Common Stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the Common Stock for which its related Option
is then exercisable.
     Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (b) the exercise
of the Tandem SAR may not have economic and tax consequences more favorable than
the exercise of the ISO followed by an immediate sale of the underlying share of
Common Stock, and the value of the payout with respect to the Tandem SAR may be
for no more than 100% of the excess of the Fair Market Value of the Common Stock
subject to the underlying ISO at the time the Tandem SAR is exercised over the
Option Price of the underlying ISO; (c) the Tandem SAR may be exercised only
when the Fair Market Value of the Common Stock subject to the ISO exceeds the
Option Price of the ISO; (d) the Tandem SAR may be exercised only when the
underlying ISO is eligible to be exercised; and (e) the Tandem SAR is
transferable only when the underlying ISO is transferable, and under the same
conditions.
     7.6 Payment of SAR Amount. SARs granted under this Plan shall be payable
only in Common Stock. Upon the exercise of a SAR, a Participant shall be
entitled to receive from the Company such number of shares of Common Stock
determined by multiplying:
     (a) The excess of the Fair Market Value of the Common Stock on the date of
exercise over the Grant Price; by
     (b) The number of shares of Common Stock with respect to which the SAR is
exercised.
     Such product shall then be divided by the Fair Market Value of the Common
Stock on the date of exercise. The resulting number (rounded down to the next
whole number) is the number of shares of Common Stock to be issued to the
Participant upon exercise of an SAR.
     7.7 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination.
     7.8 Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, no SAR granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the

11



--------------------------------------------------------------------------------



 



Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his lifetime only by such Participant. With respect to those SARs, if
any, that are permitted to be transferred to another individual, references in
the Plan to exercise of the SAR by the Participant or payment of any amount to
the Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.
     7.9 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any share of Common Stock received upon exercise of a SAR
granted pursuant to the Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Common Stock received upon exercise of a SAR for a
specified period of time.
ARTICLE 8
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
     8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Restricted Stock and/or Restricted Stock Units to Participants
in such amounts as the Committee shall determine. Restricted Stock Units shall
be similar to Restricted Stock except that no shares of Common Stock are
actually awarded to the Participant on the date of grant.
     8.2 Restricted Stock or Restricted Stock Units Agreement. Each Restricted
Stock and/or Restricted Stock Units grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine. Notwithstanding anything in
this Article 8 to the contrary, delivery of the Common Stock pursuant to an
Award of Restricted Stock Units (or an Award of Restricted Stock) shall be made
no later than 21/2  months after the close of the Company’s first taxable year
in which such Common Stock is no longer subject to a risk of forfeiture (within
the meaning of Section 409A of the Code).
     8.3 Transferability. Except as provided in this Plan or an Award Agreement,
the Restricted Stock and/or Restricted Stock Units granted herein may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Award Agreement (and in the case of Restricted
Stock Units until the date of delivery or other payment), or upon earlier
satisfaction of any other conditions, as specified by the Committee, in its sole
discretion, and set forth in the Award Agreement or otherwise at any time by the
Committee. All rights with respect to the Restricted Stock and/or Restricted
Stock Units granted to a Participant under the Plan shall be available during
his lifetime only to such Participant, except as otherwise provided in an Award
Agreement or at any time by the Committee.
     8.4 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Restricted Stock or Restricted Stock Unit granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting

12



--------------------------------------------------------------------------------



 



following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Common Stock is listed or traded, or holding
requirements or sale restrictions placed on the Common Stock by the Company upon
vesting of such Restricted Stock or Restricted Stock Unit.
     To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Restricted Stock in the Company’s possession until
such time as all conditions and/or restrictions applicable to such Restricted
Stock has been satisfied or has lapsed.
     Except as otherwise provided in this Article 8, Restricted Stock covered by
each Restricted Stock Award shall become freely transferable by the Participant
after all conditions and restrictions applicable to such Restricted Stock has
been satisfied or has lapsed (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Common Stock, or a combination of cash and Common Stock as the Committee, in its
sole discretion shall determine.
     8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4, each certificate representing Restricted Stock granted
pursuant to the Plan may bear a legend such as the following or as otherwise
determined by the Committee in its sole discretion:
“The sale or transfer of shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Mobile Mini, Inc. 2006 Equity
Incentive Plan, and in the associated Award Agreement. A copy of the Plan and
such Award Agreement may be obtained from Mobile Mini, Inc.”
     8.6 Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those shares of Common Stock during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Unit granted hereunder.
     8.7 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Restricted
Stock or Restricted Stock Units issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.
     8.8 Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant

13



--------------------------------------------------------------------------------



 



makes an election pursuant to Section 83(b) of the Code concerning a Restricted
Stock Award, the Participant shall be required to file promptly a copy of such
election with the Company and the Internal Revenue Service, as well as file such
election with the Participant’s federal income tax return.
ARTICLE 9
PERFORMANCE UNITS/PERFORMANCE STOCK
     9.1 Grant of Performance Units/Performance Stock. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Stock to Participants in such amounts
and upon such terms as the Committee shall determine.
     9.2 Value of Performance Units/Performance Stock. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each share of Performance Stock shall have an initial value equal to the
Fair Market Value of a share of Common Stock on the date of grant. The Committee
shall set performance goals in its discretion which, depending on the extent to
which they are met, will determine the value and/or number of Performance
Units/Performance Stock that will be paid out to the Participant.
     9.3 Earning of Performance Units/ Performance Stock. Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/ Performance Stock shall be entitled to receive payout of the
value and number of Performance Units/ Performance Stock earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
     9.4 Form and Timing of Payment of Performance Units/ Performance Stock.
Payment of earned Performance Units/ Performance Stock shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
the Plan, the Committee, in its sole discretion, may pay earned Performance
Units/ Performance Stock in the form of cash or in shares of Common Stock (or in
a combination thereof) equal to the value of the earned Performance Units/
Performance Stock at the close of the applicable Performance Period, or as soon
as practicable after the end of the Performance Period. Any shares of Common
Stock may be granted subject to any restrictions deemed appropriate by the
Committee. The determination of the Committee with respect to the form of payout
of such Awards shall be set forth in the Award Agreement pertaining to the grant
of the Award. Notwithstanding anything in this Article 9 to the contrary,
delivery of Common Stock, cash or other property pursuant to an Award of
Performance Units/ Performance Stock shall be made no later than 21/2  months
after the close of the Company’s first taxable year in which delivery of such
Common Stock, cash or other property is no longer subject to a risk of
forfeiture (within the meaning of Section 409A of the Code).
     9.5 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance Units
and/or Performance Stock following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be

14



--------------------------------------------------------------------------------



 



determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Awards of Performance Units or Performance Stock issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.
     9.6 Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement or otherwise determined at any time by the Committee,
Performance Units/ Performance Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, a Participant’s rights under the Plan shall be exercisable during his
lifetime only by such Participant.
ARTICLE 10
CASH-BASED AWARDS AND OTHER SHARE-BASED AWARDS
     10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms, including the
achievement of specific performance goals, as the Committee may determine.
     10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Common Stock)
in such amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual shares of Common Stock
to Participants, or payment in cash or otherwise of amounts based on the value
of shares of Common Stock and may include, without limitation, Awards designed
to comply with or take advantage of the applicable local laws of jurisdictions
other than the United States.
     10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of shares of
Common Stock or units based on shares of Common Stock, as determined by the
Committee. The Committee may establish performance goals in its discretion. If
the Committee exercises its discretion to establish performance goals, the
number and/or value of Cash-Based Awards or Other Stock-Based Awards that will
be paid out to the Participant will depend on the extent to which the
performance goals are met.
     10.4 Payment of Cash-Based Awards and Other Share-Based Awards. Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Common Stock as the
Committee determines. Notwithstanding anything in this Article 10 to the
contrary, delivery of Common Stock, cash or other property pursuant to a
Cash-Based Award or Other Stock-Based Award shall be made no later than 21/2
 months after the close of the Company’s first taxable year in which delivery of
such Common Stock, cash or other property is no longer subject to a risk of
forfeiture (within the meaning of Section 409A of the Code).

15



--------------------------------------------------------------------------------



 



     10.5 Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, such provisions may be included in an Award Agreement entered
into with each Participant, but need not be uniform among all Awards of
Cash-Based Awards or Other Stock-Based Awards issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination.
     10.6 Nontransferability. Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Participant’s rights under the Plan, if exercisable, shall
be exercisable during his lifetime only by such Participant. With respect to
those Cash-Based Awards or Other Stock-Based Awards, if any, that are permitted
to be transferred to another individual, references in the Plan to exercise or
payment of such Awards by or to the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee.
ARTICLE 11
PERFORMANCE MEASURES
     11.1 General.
     (a) Certain Awards granted under the Plan may be granted in a manner such
that the Awards qualify as Performance-Based Compensation and thus are exempt
from the deduction limitation imposed by Section 162(m) of the Code. Awards
shall only qualify as Performance-Based Compensation if, among other things, at
the time of grant the Committee is comprised solely of two or more “outside
directors” (as such term is used in Section 162(m) of the Code and the Treasury
Regulations thereunder).
     (b) Awards intended to qualify as Performance-Based Compensation may be
granted to Participants who are or may be Covered Employees at any time and from
time to time, as shall be determined by the Committee. The Committee shall have
complete discretion in determining the number, amount and timing of awards
granted to each Covered Employee.
     (c) The Committee shall set performance goals at its discretion which,
depending on the extent to which they are met, will determine the number and/or
value of Awards intended to qualify as Performance-Based Compensation that will
be paid out to the Covered Employees, and may attach to such Performance-Based
Compensation one or more restrictions.
     11.2 Other Awards. Either the granting or vesting of Awards intended to
qualify as Performance-Based Compensation (other than Options and SARs) granted
under the Plan shall be subject to the achievement of a performance target or
targets, as determined by the Committee

16



--------------------------------------------------------------------------------



 



in its sole discretion, based on one or more of the performance measures
specified in Section 11.3 below. With respect to such Performance-Based
Compensation:
     (a) the Committee shall establish in writing (x) the objective
performance-based goals applicable to a given period and (y) the individual
Covered Employees or class of Covered Employees to which such performance-based
goals apply no later than 90 days after the commencement of such period (but in
no event after 25 percent of such period has elapsed);
     (b) no Performance-Based Compensation shall be payable to or vest with
respect to, as the case may be, any Covered Employee for a given period until
the Committee certifies in writing that the objective performance goals (and any
other material terms) applicable to such period have been satisfied; and
     (c) after the establishment of a performance goal, the Committee shall not
revise such performance goal or increase the amount of compensation payable
thereunder (as determined in accordance with Section 162(m) of the Code) upon
the attainment of such performance goal.
     11.3 Performance Measures. Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Article 11, the performance goals upon
which the payment or vesting of an Award to a Covered Employee that is intended
to qualify as Performance-Based Compensation shall be limited to the following
Performance Measures:
     (a) Net earnings or net income (before or after taxes);
     (b) Earnings per share;
     (c) Net sales growth;
     (d) Leasing revenues;
     (e) Internal growth rate;
     (f)  Compound annual growth rate;
     (g) Net operating profit;
     (h) Return measures (including, but not limited to, return on assets,
capital, invested capital, equity, or sales);
     (i)  Cash flow (including, but not limited to, operating cash flow, free
cash flow, and cash flow return on capital);
     (j)  Earnings before or after taxes, interest, depreciation, and/or
amortization;
     (k) Gross or operating margins;

17



--------------------------------------------------------------------------------



 



     (l) Productivity ratios; and
     (m) Stock price (including, but not limited to, growth measures and total
shareholder return).
     Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of peer companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (m) above as compared to various
stock market indices.
     11.4 Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
     11.5 Adjustment of Performance-Based Compensation. Awards intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
     11.6 Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 11.3.
ARTICLE 12
[Article 12 was deleted when the Plan was amended in 2007.]

18



--------------------------------------------------------------------------------



 



ARTICLE 13
DIVIDEND EQUIVALENTS
     Any Participant selected by the Committee may be granted dividend
equivalents based on the dividends declared on shares of Common Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. Such dividend
equivalents shall be converted to cash or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Committee (but subject to the provisions of Section 409A of
the Code, if applicable).
ARTICLE 14
BENEFICIARY DESIGNATION
     Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his death before he
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
ARTICLE 15
RIGHTS OF PARTICIPANTS
     15.1 Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his employment or service as a
Director or Third Party Service Provider for any specified period of time.
     Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 17, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
     15.2 Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
     15.3 Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
shares covered of Common Stock by any Award until the Participant becomes the
record holder of such Common Stock.

19



--------------------------------------------------------------------------------



 



ARTICLE 16
CHANGE OF CONTROL
     In addition to the terms and conditions of this Plan, one or more Awards
may be subject to the terms and conditions set forth in a written agreement
between the Company and a Participant providing for different terms or
provisions with respect to such Awards upon a “Change of Control” of the Company
(as that term may be defined in such written agreement), including but not
limited to acceleration of benefits, lapsing of restrictions, vesting of
benefits and such other terms, conditions or provisions as may be contained in
such written agreement; provided however, that such written agreement may not
increase the maximum amount of such Awards.
ARTICLE 17
AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION
     17.1 Amendment, Modification, Suspension, and Termination. Subject to
Sections 3.4 and 17.3, the Committee may, at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan and any Award Agreement in
whole or in part. Further, no amendment of the Plan shall be made without
shareholder approval if shareholder approval is required by law, regulation, or
stock exchange rule.
     17.2 Adjustment of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.
     17.3 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, and except to the extent necessary to avoid the imposition
of additional tax and/or interest under Section 409A of the Code with respect to
Awards that are treated as nonqualified deferred compensation, no termination,
amendment, suspension, or modification of the Plan or an Award Agreement shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award.
ARTICLE 18
WITHHOLDING
     The Company shall have the right to withhold from a Participant (or a
permitted assignee thereof), or otherwise require such Participant or assignee
to pay, any Withholding Taxes arising as a result of the grant of any Award,
exercise of an Option or SAR, lapse of restrictions with respect to Restricted
Stock or Restricted Stock Units, or any other taxable event occurring pursuant
to this Plan or any Award Agreement. If the Participant (or a permitted assignee
thereof) shall fail to make such tax payments as are required, the Company (or
its Affiliates or

20



--------------------------------------------------------------------------------



 



Subsidiaries) shall, to the extent permitted by law, have the right to deduct
any such Withholding Taxes from any payment of any kind otherwise due to such
Participant or to take such other action as may be necessary to satisfy such
Withholding Taxes. In satisfaction of the requirement to pay Withholding Taxes,
the Participant (or permitted assignee) may make a written election which may be
accepted or rejected in the discretion of the Committee, (i) to have withheld a
portion of any Common Stock or other payments then issuable to the Participant
(or permitted assignee) pursuant to any Award, or (ii) to tender other shares of
Common Stock to the Company (either by actual delivery or attestation, in the
sole discretion of the Committee, provided that, except as otherwise determined
by the Committee, the shares of Common Stock that are tendered must have been
held by the Participant for at least six months prior to their tender to satisfy
the Option Price or have been purchased on the open market), in either case
having an aggregate Fair Market Value equal to the Withholding Taxes.
ARTICLE 19
SUCCESSORS
     All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
ARTICLE 20
GENERAL PROVISIONS
     20.1 Forfeiture Events.
     (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.
     (b) If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve-month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever just occurred) of
the financial document embodying such financial reporting requirement.

21



--------------------------------------------------------------------------------



 



     20.2 Legend. The certificates for Common Stock may include any legend which
the Committee deems appropriate to reflect any restrictions on transfer of such
Common Stock.
     20.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     20.4 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     20.5 Requirements of Law. The granting of Awards and the issuance of Common
Stock under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     20.6 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Common Stock issued under the Plan prior
to:
     (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
     (b) Completion of any registration or other qualification of the Common
Stock under any applicable national or foreign law or ruling of any governmental
body that the Company determines to be necessary or advisable.
     20.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Common Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Common Stock as to
which such requisite authority shall not have been obtained.
     20.8 Investment Representations. The Committee may require any individual
receiving Common Stock pursuant to an Award under this Plan to represent and
warrant in writing that the individual is acquiring the Common Stock for
investment and without any present intention to sell or distribute such Common
Stock.
     20.9 Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Employees or Directors, the Committee, in its sole discretion, shall
have the power and authority to:
     (a) Determine which Affiliates and Subsidiaries shall be covered by the
Plan;
     (b) Determine which Employees or Directors outside the United States are
eligible to participate in the Plan;
     (c) Modify the terms and conditions of any Award granted to Employees or
Directors outside the United States to comply with applicable foreign laws;

22



--------------------------------------------------------------------------------



 



     (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to this Plan document as
appendices; and
     (e) Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
     Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate applicable law.
     20.10 Uncertificated Stock. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Common Stock, the transfer
of such Common Stock may be affected on a noncertificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange.
     20.11 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, and/or
its Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under the Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in the Plan.
     20.12 No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, Awards, or other property shall be issued or paid in
lieu of fractional shares of Common Stock or whether such fractional shares of
Common Stock or any rights thereto shall be forfeited or otherwise eliminated.
     20.13 Retirement and Welfare Plans. Neither Awards made under the Plan nor
shares of Common Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Subsidiary’s or Affiliate’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.
     20.14 Nonexclusivity of the Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

23



--------------------------------------------------------------------------------



 



     20.15 No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
     20.16 Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Delaware. Unless otherwise provided in the Award
Agreement, recipients of an Award under the Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Arizona, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.
     20.17 Indemnification. Each individual who is or shall have been a member
of the Board, or a committee appointed by the Board, or an officer of the
Company to whom authority was delegated in accordance with Article 3, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him in
connection with or resulting from any claim, action, suit, or proceeding to
which he may be a party or in which he may be involved by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by him in settlement thereof, with the Company’s approval, or paid by him
in satisfaction of any judgment in any such action, suit, or proceeding against
him, provided he shall give the Company an opportunity, at its own expense, to
handle and defend the same before he undertakes to handle and defend it on his
own behalf, unless such loss, cost, liability, or expense is a result of his own
willful misconduct or except as expressly provided by statute.
     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
     20.18 Amendment to Comply with Applicable Law. It is intended that no Award
granted under this Plan shall be subject to any interest or additional tax under
Section 409A of the Code. In the event Code Section 409A is amended after the
date hereof, or regulations or other guidance is promulgated after the date
hereof that would make an Award under the Plan subject to the provisions of Code
Section 409A, then the terms and conditions of this Plan shall be interpreted
and applied, to the extent possible, in a manner to avoid the imposition of the
provisions of Code Section 409A.
 
Amendments in 2008 affect only Section 6.12.
Date effective: June 25, 2008 (date of 2008 Annual Meeting).

24